Citation Nr: 1011645	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  09-10 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision rendered by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the previously 
assigned 30 percent rating for PTSD.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  PTSD is manifested objectively by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood and chronic sleep 
impairment.


CONCLUSION OF LAW

The criteria for a rating of in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for a rating in excess of 
30 percent for PTSD was received in August 2008.  Thereafter, 
he was notified of the general provisions of the VCAA by the 
Buffalo RO in correspondence dated in August 2008.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claim, 
identified his duties in obtaining information and evidence 
to substantiate his claim, and provided other pertinent 
information regarding VCAA.  In addition, it notified him of 
how VA determines the disability rating and effective dated 
when a disability is found to be connected to service.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, 
the claim was reviewed and a supplemental statement of the 
case was issued in March 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
VA treatment records and reports from the Vet Center have 
been obtained and associated with his claims file.  He has 
also been provided with a VA PTSD examination to assess the 
current nature of his PTSD disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.



General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

90
?
? 
?
81
Absent or minimal symptoms (e.g., mild anxiety 
before an exam), good functioning in all areas, 

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision rendered by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the previously 
assigned 30 percent rating for PTSD.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  PTSD is manifested objectively by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood and chronic sleep 
impairment.


CONCLUSION OF LAW

The criteria for a rating of in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for a rating in excess of 
30 percent for PTSD was received in August 2008.  Thereafter, 
he was notified of the general provisions of the VCAA by the 
Buffalo RO in correspondence dated in August 2008.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claim, 
identified his duties in obtaining information and evidence 
to substantiate his claim, and provided other pertinent 
information regarding VCAA.  In addition, it notified him of 
how VA determines the disability rating and effective dated 
when a disability is found to be connected to service.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, 
the claim was reviewed and a supplemental statement of the 
case was issued in March 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
VA treatment records and reports from the Vet Center have 
been obtained and associated with his claims file.  He has 
also been provided with a VA PTSD examination to assess the 
current nature of his PTSD disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.



General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

90
?
? 
?
81
Absent or minimal symptoms (e.g., mild anxiety 
before an exam), good functioning in all areas, 
interested and involved in a wide range of 
activities, socially effective, generally satisfied 
with life, no more than everyday problems or 
concerns (e.g., an occasional argument with family 
members)
80
?
? 
71
If symptoms are present, the are transient and 
expectable reactions to psycho-social stressors 
(e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).
70
?
? 
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or 
theft within the household), but generally 
functioning pretty well, has some meaningful 
interpersonal relationships.
60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

In this case, the Veteran is assigned a 30 percent rating for 
PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).   

His application for an increased rating was received August 
2008.  Pursuant to 38 C.F.R. § 3.400(o), the Board will 
examine the record to determine whether within the year prior 
to the August 2008 receipt of the application for a higher 
rating, it was "factually ascertainable" that an increase 
in disability had occurred.  Thus, the Board must review the 
evidence from August 2007 and subsequent to determine whether 
a higher rating was merited for PTSD during any applicable 
time period.

In a VA initial psychiatric assessment report dated in May 
2007, the Veteran stated that things had not been going well 
for him, and his psychotherapist from the Vet Center asked 
him to see a psychiatrist.  He detailed in-service traumatic 
experiences and reported that he continues to have flashbacks 
related to those events.  He indicated that he did extremely 
well in dental school, has a doctorate in dentistry, and had 
a private dental practice for several years until he joined a 
VA medical center, where he has been working full-time as a 
dentist.  He denied any legal problems or use of alcohol, 
tobacco, or recreational drugs.  He indicated that he had 
back surgery in November 2006.  He related that his first 
wife left him, he divorced his second wife, and he is married 
now to his third wife; he described her as the "best thing 
that happened to me."

In addition to flashbacks, he described his mood as depressed 
and stated that he sleeps well for about eight hours but has 
nightmares, he avoids crowded places and had not seen a movie 
for nearly a decade, and he gets very angry and irritable at 
times when others refer to Vietnam.  He described his 
appetite as fine and stated that he enjoys his work.

Objective findings on mental status examination were reported 
as follows:  alert and well-oriented, coherent speech with 
normal rate and volume, no evidence of suicidal or homicidal 
ideas, and normal energy level.  The psychiatrist assigned a 
GAF score of 70.

In a follow-up VA psychiatry note dated in June 2007, 
objective findings included evidence of hypervigilance and 
reported nightmares.  Later in June, he told his psychiatrist 
that he continued to have periodic nightmares, he had a 
flashback recently, and he wakes up at least twice at night 
to do a "perimeter check."  Reported objective findings 
were similar to those in May 2007 and also included no 
evidence of psychosis.

In July 2007 the Veteran stated that he continued to be 
irritable and admitted to some depression, flashbacks, 
recurrent nightmares, and hypervigilance.  Reported objective 
findings were consistent with previous findings and included 
appropriate affect with full range.  The assigned GAF score 
was 75.  One week later he reported that he was sleeping a 
little better and felt less irritable.  He reported 
occasional flashbacks and nightmares.  The psychiatrist 
increased bupropion (Wellbutrin) to 150 mg daily.  The next 
week he reported no adverse affects from the increase in 
medication and stated that he is still somewhat irritable, 
but had no nightmares in the last week.  He continued to work 
full-time at the medical center.  He described his mood as a 
"little better" and that the "veil of depression was 
gradually lifting."  He also noticed that he had more 
energy.  In a final psychiatric note in July 2007, he 
reported that his mood and irritability had improved. 

In August 2007 the Veteran began seeing a different VA 
psychiatrist and described his symptoms of nightmares, vivid 
memories, flashbacks, and sensitivity to things that remind 
him of Vietnam.  In a psychiatry note dated in November 2007, 
he reported a good response to his medication with improved 
mood, no longer feeling that life is not worth living, and 
less preoccupation with guilt feelings about his 
participation in combat.  He also described experiencing 
enjoyment, taking pleasure in activities, and functioning 
well at work.  He stated that his mother-in-law, with whom he 
was close, died in September.  Recent difficulties related to 
his father developing memory problems.  Objective findings on 
mental status examination included cognitively intact, no 
evidence of psychosis, euthymic mood, logical and goal-
directed thought processes, no psychomotor disturbance, 
appropriate affect, and good insight and judgment.  The GAF 
score was 82.

Additional VA psychiatry notes dated from January to July 
2008 reflected some increase in nightmares; a report that he 
kicked his wife in his sleep during one dream; two occasions 
in one week when he felt he was losing his temper and 
believed that each situation warranted his anger, but he felt 
uncomfortable being angry; feeling some distress about the 
war in Iraq; and expressions of concern about his aging 
parents.  Reported objective findings were consistent with 
those reported in November 2007, and GAF scores ranged from 
78 to 82.  He remained on Wellbutrin 150 mg daily, and Ambien 
was added in April 2008.

In a Vet Center treatment summary dated in September 2008, 
his therapist, a licensed clinical social worker (LCSW), 
reported that the Veteran's [VA psychiatrist] recently 
increased his anti-depressant medication due to escalating 
depression and an exacerbation of nightmares, flashbacks, and 
intrusive thoughts.  She described the focus of recent 
therapy sessions to include grief regarding the buddy who 
died in the Veteran's arms in Vietnam and guilt regarding 
killing a Viet Cong soldier at close range, and the 
continuing images he has of both events.  She reported that 
the Veteran is triggered by ongoing OIF/OEF wars and treating 
returning veterans.  She reported that many sessions are 
quite intense, and the Veteran is consistently emotional and 
crying.  She stated that he clearly meets the criteria for 
chronic, severe PTSD, and she questioned how much longer the 
Veteran would be able to continue his work at the VA Medical 
Center (VAMC) due to constant triggering by his interactions 
with returning veterans who remind him of his time in 
Vietnam.

In a VA PTSD examination report dated in November 2008, the 
Veteran reported an increase in PTSD symptoms since the 
previous examination [in June 2003].  The examiner indicated 
that he reviewed the claims folder and noted the September 
2008 Vet Center letter, indicating that "his symptoms have 
increased over the past several years including significant 
problems with his work."  The examiner also indicated that 
he conducted the previous VA PTSD examination, although the 
actual report lists a different examiner.  The Veteran 
reported that his PTSD contributed to the dissolution of his 
first two marriages.  He stated that he has been employed as 
a dentist at a VAMC since 2002 and has experienced increasing 
stress episodes at work as he works on returning veterans who 
are "fresh from combat."  When his patients learn that his 
is a Vietnam combat Veteran, they talk with him about it, and 
he stated that the discussion strains his capacity to focus 
on his work, although he denied any significant work-related 
problems that have affected the quality of his work.  

He described completing dental school after separation from 
service and working for many years as a dentist before 
joining the VA in 2002, at which time his symptoms began to 
increase in severity, particularly in the last two years.  He 
indicated he was taking Wellbutrin 150 mg daily and Ambien 
for sleep.  

Reported mental status examination findings were reported as 
follows:  appearance, attitude, and behaviors generally 
within normal limits; casual, neat, and appropriate attire 
with good hygiene and grooming; cooperative manner during 
examination, answering all questions appropriately; good eye 
contact; sensorium intact; relevant, coherent, and productive 
speech; rational and goal-directed thought processes; no 
evidence of hallucinations, delusions, specific obsessions, 
compulsions, phobias, or ritualistic behaviors; fully 
oriented; intact short-term memory and concentration skills; 
intellectual skills in the superior range; mood overtly 
pleasant, but with some mild distress and near-tearfulness 
noted; constricted affect with some mild sadness; and good 
insight and judgment regarding his symptoms.

The examiner summarized the Veteran's PTSD symptoms as 
moderate to severe with some areas notably severe.  He 
reported nightmares two to three times a week with kicking 
and hitting, which the examiner described as moderate to 
severe sleep disturbance; daily relentless intrusive 
thoughts, memories, and recollections that cause a great deal 
of distress and disruption in focus and attention; triggers 
that include weather conditions, loud noises, and certain 
landscapes; increasing flashbacks several times a week; a 
decline in ability to enjoy daily activities; hypervigilant 
behavior in public and at home, getting up twice a night to 
check windows and doors and keeping a hunting knife near the 
bed; and mild episodic short-term memory difficulties likely 
due to sleep deprivation.  He denied any suicidal or 
homicidal ideation.  The examiner remarked that there was 
evidence of moderate to severe social anxiety, social 
avoidance, and hypervigilance; experiences of mild, episodic 
anger that are not particularly severe because he is able to 
control himself adequately in most situations; and evidence 
of episodes of mild to moderate depression with decreased 
motivation with low mood and negative and pessimistic outlook 
for several days in a row.  The examiner opined that even 
with treatment his symptoms had worsened and were now 
moderate to severe.  A GAF score of 51 was assigned.  He 
added that while overtly the Veteran's work performance as a 
dentist has not suffered, his emotional comfort level at work 
had become increasingly compromised.

In a VA behavioral health suicide risk assessment dated in 
January 2009, the Veteran reported having one brief episode 
of suicidal ideation (less than an hour) following his second 
divorce in 1981.  In a psychiatry note dated the same day, he 
reported feeling better and that he just returned from a trip 
to visit a friend in South Carolina; they served together in 
Vietnam.  Mental status examination findings were similar to 
those in previous VA psychiatry notes, and a GAF score of 79 
was assigned.

The Board has carefully reviewed the evidence of record and 
finds that the evidence does not support a rating higher than 
30 percent.  Based on the evidence of record, the Board finds 
that the Veteran's PTSD is manifested objectively by such 
symptoms as: overtly pleasant mood with some mild distress 
and near-tearfulness and constricted affect with some mild 
sadness.  Subjective evidence of PTSD includes flashbacks, 
nightmares, sleep disturbance, irritability, avoidance of 
crowds, depression, and guilt about combat during regular VA 
psychiatry appointments.  During the November 2008 VA 
examination, he endorsed many additional subjective symptoms 
of PTSD. 

In many of the psychiatry notes and on VA examination, the 
Veteran denied any decrease in the quality of his work as a 
dentist, despite some subjective reports of difficulty 
concentrating while talking with his veteran-patients about 
war topics.  These findings are not consistent with the 
criteria for a 50 percent rating.  At no time, for example, 
has objective evidence shown occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  The 
criteria for a rating of 50 percent are not met.  

It logically follows that the criteria for the next higher, 
70 percent, rating are likewise not met because at no time 
during the appeal has the Veteran endorsed or has the 
evidence shown suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or 
inability to establish and maintain effective relationships.  

The Board also notes that reported GAF scores ranged from 51, 
a score indicative of moderate symptoms, on VA examination in 
November 2008 to between 78 and 82, scores indicative of 
transient symptoms with expectable reactions or absent or 
minimal symptoms, during regular VA psychiatric evaluations.

The Board finds that the assigned GAF scores ranging from 78 
to 82 are more consistent with the reported symptomatology - 
to include evidence of slight impairment in social and 
occupational functioning, difficulty concentrating after an 
argument or war-related discussion, and generally functioning 
well in all areas - and, thus, is also consistent with no 
greater impairment than that contemplated by the assigned 30 
percent rating.

The Board notes that the GAF score of 51 reflected in the 
November 2008 VA examination report suggests a more 
significant impairment than is contemplated by the 30 percent 
rating.  This score is indicative of moderate symptoms (such 
as flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social or occupational 
functions (such as few friends and conflicts with peers or 
co-workers).  However, the competent medical evidence of 
record reflects that the Veteran has exhibited none of the 
symptoms identified in the DSM-IV as indicative of such a 
score on a continuous basis.  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2009).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment to be more consistent 
with a 30 percent rating, and a higher rating is not merited.

The Board acknowledges the Veteran and his representative's 
contentions that his PTSD is more severely disabling.  
However, his reported subjective symptoms are incongruent 
with the objective findings on VA examination and during 
multiple VA psychiatry evaluations.  Therefore, his 
contentions are not persuasive in this regard.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
his employment as a dentist (i.e., beyond that contemplated 
in the 30 percent rating) or frequent periods of 
hospitalization related to his service-connected PTSD that 
would take the Veteran's case outside the norm so as to 
warrant the assignment of an extraschedular rating.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service under 38 
C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).
ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


